Citation Nr: 0635645	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-03 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for a brain aneurism.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1980 to July 1984.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Procedural history

In a July 1999 rating decision, the RO denied the veteran's 
claim that new and material evidence had been submitted, 
which was sufficient to reopen the claim of entitlement to 
service connection for a brain aneurism.  The veteran did not 
appeal that decision.

No mention of the veteran's claim for entitlement to service 
connection for a brain aneurism was made again until she 
submitted a claim to reopen in April 2003.  In a June 2003 
rating decision, the RO found that new and material evidence 
had not been submitted that was sufficient to reopen the 
previously-denied claim.  The veteran initiated an appeal of 
the June 2003 decision and requested review by a decision 
review officer (DRO).  The DRO conducted a de novo review of 
the claim and confirmed the RO's findings in a February 2005 
statement of the case (SOC).  The appeal was perfected with 
the timely submission of her substantive appeal (VA Form 9) 
in February 2005.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
San Antonio RO in February 2006.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

Issue not on appeal

During her February 2006 Travel Board hearing, the veteran's 
representative raised the issue of entitlement to service 
connection for a disability manifested by twitching on the 
left side of the head, left-sided headaches, left leg 
numbness, left eye numbness and left face numbness.  This 
issue has not yet been addressed by the RO, and is referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  In July 1999, the RO denied reopening the veteran's claim 
of entitlement to service connection for a brain aneurism, on 
the basis that the record contained no evidence of in-service 
incurrence or aggravation of a brain disease or injury.  An 
appeal was not perfected.

2.  The evidence associated with the claims folder subsequent 
to RO's July 1999 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a brain aneurism.


CONCLUSIONS OF LAW

1.  The RO's July 1999 decision denying the reopening of the 
claim of entitlement to service connection for a brain 
aneurism is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2006).
2.  Since the July 1999 RO decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for a brain 
aneurism; therefore, the previously-denied claim is not 
reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The merits of the issue on 
appeal will then be addressed.

The Veterans Claims Assistance Act of 2000

To ensure that the case had been properly developed, the 
Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as this case, the VCAA appears to 
have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  The VCAA provides that nothing in the act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for benefits under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal, but the standard of review and duty to 
assist do not apply to the claim unless the claim is 
reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].  
The Board has considered the provisions of the VCAA and the 
implementing regulations in light of the record on appeal, 
and for reasons expressed immediately below finds that the 
development of the issue has proceeded in accordance with the 
provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having reviewed the record, the Board concludes that 
the notice requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  The veteran was informed of 
the relevant law and regulations pertaining to her claim in a 
letter from the RO dated April 29, 2003.  The letter 
specifically explained that evidence sufficient to reopen her 
previously denied claims must be "new and material," 
closely following the regulatory language of 38 C.F.R. 
§ 3.156(a).  Moreover, the April 2003 letter informed the 
veteran that to reopen her claim she needed to submit 
"evidence to show that the condition was incurred in or 
aggravated by your active military service."  As such, the 
veteran was advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO informed the veteran of VA's duty to assist her in the 
development of her claim in the July 1999 rating decision.  
Specifically, the veteran was advised in RO decision that VA 
had obtained her service medical records.  With respect to 
private medical records, the July 1999 rating action informed 
the veteran that records from South Texas Psychiatric 
Association, The Neurological Center and Texas Rehabilitation 
Commission had been considered in rendering a decision on her 
claim.  Additionally, attached to the April 29, 2003 letter 
were copies of VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, so 
that VA could obtain them on her behalf.  The April 2003 
letter informed the veteran that for records she wished for 
VA to obtain on his behalf she must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

The April 2003 VCAA letter also requested of the veteran: 
"We need additional things from you . . . you must submit 
new and material evidence to show that the condition was 
incurred in or aggravated by your active military service . . 
. please send what we need."  This request complies with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159 (b) in that the veteran was informed that she could 
submit or identify evidence other than what was specifically 
requested by the RO.  In short, the record indicates that the 
veteran received appropriate notice under 38 U.S.C.A. § 5103, 
Quartuccio and Kent.

More recently, the United States Court of Appeals for 
Veterans Claims (the Court) observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed brain aneurism.  
In other words, any lack advisement as to those two elements 
is meaningless, because a disability rating and effective 
date were not assigned.  The veteran's claim of entitlement 
to service connection was denied based on element (3), 
connection between the veteran's service and the claimed 
disability.  As explained above, she has received proper VCAA 
notice as to her obligations, and those of VA, with respect 
to that crucial element.  

Thus, the Board concludes that there is no prejudice to the 
veteran in considering this case on its merits.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Duty to assist 

The veteran has argued that some of her service medical 
records are missing, and it also appears there may be some 
records from SSA not associated with the claims folder 
[though the veteran herself has testified these records are 
unrelated to the current issue on appeal; see the February 
2006 hearing transcript, page 15].  However, as alluded to 
above, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2006).  The veteran and 
her representative have been accorded the opportunity to 
present evidence and argument in support of this claim, 
including the presentation before the undersigned Veterans 
Law Judge at a personal hearing in February 2006.

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  For certain chronic disorders, to include brain 
hemorrhage, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

Rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2006)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the veteran's current claim to reopen was 
initiated in April 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's prior claims for service connection for a brain 
aneurism were denied, in essence, because there was no 
indication in the veteran's service medical records that a 
brain aneurism was incurred or aggravated in service.  The 
most recent final denial was in a July 1999 RO decision.  The 
RO determined that new and material evidence sufficient to 
reopen the claim has not been received.
 
The July 1999 RO decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).  As discussed, the 
veteran's claim for service connection for a brain aneurism 
may only be reopened if she submits new and material 
evidence.  See 38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted (i.e. after July 1999) evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran's brain aneurism was incurred in 
or aggravated by service.  
See 38 C.F.R. § 3.156 (2006).

After reviewing the record, the Board concludes that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a brain aneurism has 
not been received.  The evidence added to the veteran's 
claims folder since July 1999 consists of copies of service 
medical records and private treatment records, and the 
veteran's written statements and personal testimony at her 
February 2006 Travel Board hearing.  

With respect to the copies of the veteran's service medical 
record and private treatment records, they are essentially 
cumulative of the evidence that had already been of record 
and previously considered by the RO, and therefore such 
records are not new.  One exception is a September 1996 
billing statement from the Neurological Clinic indicating the 
veteran had disturbance in speech in August 1996.  Such 
evidence of ongoing treatment for disability is not new and 
material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].  
Accordingly, this evidence does not raise a reasonable 
possibility of substantiating the veteran's claim, inasmuch 
as it does not establish that any element of Hickson is met 
that had not already been shown to be manifested as of July 
1999.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), [a veteran seeking disability benefits must establish 
a connection between the veteran's service and the claimed 
disability].

With respect to the veteran's statements and testimony to the 
effect that she incurred a brain aneurism in service, such 
evidence is cumulative and redundant of statements made prior 
to the July 1999 decision and accordingly is not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, lay persons without medical training are not 
competent to opine on medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Moray v. 
Brown, 5 Vet. App. 211 (1993) (laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection).  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

In sum, the additional evidence since July 1999 does not 
present a reasonable possibility of substantiating the claim 
by showing the previously unestablished fact that a brain 
aneurism was incurred in service.  The evidence submitted 
subsequent to the July 1999 denial of the veteran's claim is 
cumulative and redundant of the evidence of record at that 
time, and it therefore does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2006).  Accordingly, new and material evidence has 
not been submitted, and the claim for entitlement to service 
connection for a brain aneurism is not reopened.  The benefit 
sought on appeal must be denied.








ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for a brain aneurism is 
denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


